DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed and updated rejection follows bellow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US 20070152804; hereinafter Breed, already of record), in view of Hu et al. (US 20180157972; hereinafter Hu).
Regarding Claim 1,
Breed teaches
	A vehicle electronic controller comprising: (Breed: Paragraph [0064])
	a central processing unit (CPU) including a processor and a memory, the memory storing instructions that when executed configure the processor to: 
	acquire a status of a vehicle; (Breed: Paragraph [0150]) and 
	select a configuration of an artificial intelligence (Al) model, among a plurality of Al models, based on the acquired status of the vehicle, (Breed: Paragraph [0126], Fig. 12 (a-c))
	wherein the configuration of the Al model is a neural network configured of an input layer configured to accept an external signal, an output layer configured to externally output an operation result, and an intermediate layer configured to apply a predetermined process to2Appl. No. 16/607,486SUN-12368Amendment dated March 8, 2022 Reply to Office Action of December 30, 2021information accepted from the input layer and output a process result of the predetermined process to the output layer, (Breed: Paragraph [0080], [0116]-[0126], Fig. 9)
Breed does not teach
	wherein the selection of the configuration of the AI model based on the acquired status of the vehicle includes selecting the configuration of the intermediate layer, and 
	wherein the processor is configured to: 
	execute the configured Al model including the configured intermediate layer. 
However in the same field of endeavor, Hu teaches
	wherein the selection of the configuration of the AI model based on the acquired status of the vehicle includes selecting the configuration of the intermediate layer, and (Hu: Paragraph [0035], [0040]-[0042], FIG. 1, 2)
	wherein the processor is configured to: 
	execute the configured Al model including the configured intermediate layer. (Hu: Paragraph [0043]-[0048], FIG. 3, 4)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the neural network configuration of Breed with the intermediate layer configuration of Hu for the benefit of making the entire process of performing computations with a neural network more efficient and faster. (Hu: Paragraph [0007])

Regarding Claim 2,
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 1, 
wherein the intermediate layer includes a plurality of configured operation units and the predetermined process is executed by the plurality of operation units, (Hu: Paragraph [0018]-[0021]) and 
wherein the processor is configured to, upon determining the predetermined process is not completed within a predetermined time period, determine whether to configure the artificial intelligence model using any of a plurality of the operation units, and execute the predetermined processes. (Breed: Paragraph [0126]; after training is complete, the configured neural network is put through a test. Training continues for the neural network if the results of the test is unsatisfactory (which can include not producing enough correct results within an allotted time)) 
	The motivation to combine Breed and Hu is the same as stated for Claim 1 above.

Regarding Claim 4,
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including a number of objects present in surroundings of the vehicle.  (Breed: Paragraph [0153], [0252]-[0260])

Regarding Claim 5,
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including a driving scene of the vehicle. (Breed: Paragraph [0252]-[0260])

Regarding Claim 6,
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including weather at a driving point of the vehicle. (Breed: Paragraph [0300])

Regarding Claim 7,
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including a time slot at which the vehicle is driving.  (Breed: Paragraph [0109])

Regarding Claim 8, 
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 1, 
wherein the status of the vehicle is a host vehicle driving environment including device status of the vehicle.  (Breed: Paragraph [0031], [0377])

Regarding Claim 10,
Breed, in view of Hu, teaches
	The vehicle electronic controller according to claim 4, 
	wherein the processor is configured to determine a number of operation units in the intermediate layer based on a number of the objects. (Hu: Paragraph [0022]-[0025]) 
	The motivation to combine Breed and Hu is the same as stated for Claim 1 above.

Regarding Claim 13,
Breed, in view of Hu, teaches
	The vehicle electronic controller according to claim 1, 
	wherein the memory is configured to store an operation parameter of the plurality of the operation units, (Breed: Paragraph [0204], [0505], [0522]) 
wherein the processor is configured to, in the neural network, update the operation parameter is updated such that a degree of reliability of an output value from the output layer is improved in the status of the vehicle. (Breed: Paragraph [0111]-[0112], [0358])

Regarding Claim 14, the claim is analogous to Claim 1 limitations with the following additional limitations:
	wherein the neural network implements each of the artificial intelligence models by sharing, between the plurality of the artificial intelligence models, a common default artificial intelligence model configured by a plurality of operation parts and by enabling or disabling each of the plurality of operation parts thereby configuring the intermediate layer, and (Hu: Paragraph [0018])
Therefore Claim 14 is rejected under the same premise as Claim 1.

Regarding Claim 15, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed, in view of Hu, and further in view of Takemura et al. (US 20120216208; hereinafter Takemura, of record in IDS).
Regarding Claim 11, 
Breed, in view of Hu, teaches
	The vehicle electronic controller according to claim 4, 
Breed, in view of Hu, does not teach
wherein a priority level is imparted to an object based on the status of the vehicle, and wherein the processor is configured to determine a configuration of at least one operation unit based on the priority level of the object. 
However in the same field of endeavor, Takemura teaches
wherein a priority level is imparted to an object based on the status of the vehicle, and wherein the processor is configured to determine a configuration of at least one operation unit based on the priority level of the object. (Takemura: Paragraph [0071]-[0072])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic controller of Breed and Hu with the priority levels of Takemura for the benefit of providing an in-car-use multi-application execution device that secures operation of multi-applications with a limited processing capacity without degrading a real-time feature and suppresses occurrence of a termination process to thereby ensure safety while maintaining convenience. (Takemura: Paragraph [0005])

Regarding Claim 12,
Breed, in view of Hu, teaches
The vehicle electronic controller according to claim 11, 
wherein the priority level is imparted based on relative relationship between a host vehicle and the object. (Breed: Paragraph [0389]-[0392]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jiang (US 20170351936; This reference teaches the inner workings of a neural network that specializes in object detection. The type of neural network specifically being explained is a convolutional neural network).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/17/2022